DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20, 23-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Swanson et al. (6,624,533).  Regarding independent claims 16 and 23, Swanson teaches a DC voltage grid and method (Fig. 5) comprising: an electrical conductor (48) electrically interconnecting electrical components (14, 24, shore power, and loads connected to 46) and having a DC voltage applied between parts of the electrical conductor; and an actuator (40, 42, 44, 46) configured to vary the DC voltage such that a value of the DC voltage depends on at least one state of the DC voltage grid, wherein information about the at least one state is transmitted to the electrical components of the DC voltage grid by way of the DC voltage. (Col. 4, line 55 – Col. 6, line 23)
Regarding claim 20, Swanson teaches the electrical components comprise an energy storage unit (24) and an electrical consumer (connected to 46).

Regarding claim 25, Swanson teaches increasing the DC voltage of an energy storage unit (24) that is part of the interconnected electrical components as a state of charge of the energy storage unit increases.
Regarding claim 28, Swanson teaches several of the interconnected electrical components comprise energy sources and at least a portion of the energy sources are deactivated when a first threshold value is exceeded (i.e. voltage above the maintained voltage).  (Col. 3, lines 10-19; Col. 2, lines 48-53)
Regarding claim 29, Swanson teaches several of the interconnected electrical components comprise energy storage units and at least a portion of the energy storage units are discharged when a second threshold value is exceeded (i.e. high load demand).  (Col. 5, lines 9-17)
Claim(s) 16, 17, 23, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaufman et al. (2016/0018837).  Regarding independent claims 16 and 23, Kaufman teaches a DC voltage grid and method (Fig. 1A) comprising: an electrical conductor (101, 102) electrically interconnecting electrical components (111, 121, 131) and having a DC voltage applied between parts of the electrical conductor; and an actuator (110, 120, 130) configured to vary the DC voltage such that a value of the DC voltage depends on at least one state of the DC voltage grid, wherein information about the at least one state is transmitted to the electrical components of the DC voltage grid by way of the DC voltage. (Abstract; [0024])

Regarding claim 30, Kaufman teaches several of the interconnected electrical components comprise electrical consumers and at least a portion of the electrical consumers are operated with reduced power or deactivated when a third threshold value is undershot (i.e. DC bus voltage). ([0032])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2016/0018837).  Kaufman teaches the DC voltage grid as described above.  Kaufman fails to explicitly teach the protective device (energy storage unit) arranged at a distance of more than 100 m from others of the interconnected electrical components.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the energy storage unit at a distance more than 100 m from other electrical components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse.
Claims 21, 22, 26, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (6,624,533) as applied to claims 16 and 23 above, and further in view of Dharmadhikari et al. (2019/0326773).  Swanson teaches the DC voltage grid including a wind farm (i.e. shore power), as described above, and controlling the output of different sources to the DC bus as a function of the value of the DC voltage.  Regarding claims 21, 22, 27, and 32, Swanson fails to explicitly wind turbines configured for blade adjustment as a function of the value of the DC voltage.  Dharmadhikari teaches wind turbines configured for blade adjustment as a function of the value of the DC voltage desired to be output ([0003]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Swanson’s shore power (i.e. wind turbines) configured for blade adjustment as a function of the value of the DC voltage, since this configuration is known in the art and would allow for more precise control of voltage output to the DC bus to maintain its voltage. 
Regarding claim 26, Dharmadhikari (and Swanson) teaches increasing the DC voltage of an energy source (i.e. wind turbine) that is part of the interconnected electrical components as the capacity utilization of the energy source decreases. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMP
12-30-2021
/TOAN T VU/Primary Examiner, Art Unit 2836